Citation Nr: 1041776	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the request for waiver of recovery of overpayment 
indebtedness in the calculated amount of $10,506 was timely.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to October 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the Committee on Waivers and 
Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran's representative has not 
submitted a VA Form 646, Statement of Accredited Representative 
in Appealed Case, despite having been given the opportunity to do 
so in accordance with VA Adjudication Procedure Manual M21-1MR, 
Part I, 5.F.27.d.  Because the proper M21-1MR procedures have 
been followed, the Board may proceed with the disposition of the 
Veteran's claim. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA Debt Management Center sent the Veteran a letter dated 
June 15, 2008, advising him that, due to a change in his 
entitlement to benefits, an overpayment of $10,506 had been 
created.  He was notified that he had the right to request a 
waiver of recovery of the indebtedness within 180 days.

2.  The appellant's request for a waiver was received in April 
2009.




CONCLUSION OF LAW

The appellant's request for waiver of recovery of an overpayment 
of compensation benefits in the calculated amount of $10,506 was 
not timely.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 38 
C.F.R. § 1.963 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, the VCAA 
does not apply to all types of claims.  For example, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the waiver 
of recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this appeal is not found in Chapter 51.  

Furthermore, in the instant case, resolution of the appellant's 
appeal is dependent on the date of the receipt of his request for 
a waiver, which was not timely.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this claim, 
any deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim).

II.  Timeliness of Waiver Application

Under the applicable regulations, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrates to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 
5302(a) (West 2002).

In March 2008, the Veteran was notified by letter of a proposal 
to reduce his monthly pension benefits based on unreported 
income.  He was also informed that his benefits will be adjusted 
based on the evidence he submits in response to the March 2008 
proposal, and that an overpayment will result.  The letter also 
informed the Veteran that he would be notified of the exact 
amount of the overpayment and given information about repayment.  
A June 2008 letter finalized the rating reduction. 

On June 25, 3008, the Veteran was notified of the overpayment 
indebtedness in the amount of $10,506.  He was also notified that 
information on how to request a waiver of the debt or an oral 
hearing was contained in an enclosed document entitled Notice of 
Rights and Obligations.  

A thorough review of the record reveals that the Veteran did not 
file a request for a waiver of indebtedness until April 6, 2009.  
In this statement, he specifically referenced the June 2008 
overpayment notice.  The Veteran was notified in a May 2009 
decision that his waiver request had been denied because his 
application was not made within 180 days from the date of 
notification of indebtedness.  The Veteran filed a notice of 
disagreement in January 2010, stating that repayment of this debt 
is causing a financial hardship.  The Veteran was issued a 
statement of the case in February 2010, and he perfected his 
appeal in May 2010.

First, the Board notes that the Veteran has not asserted that he 
did not receive the June 2008 notice letter or the Notice of 
Rights and Obligations.  Nor has he otherwise asserted ignorance 
of the 180-day limit.  In any event, the law presumes the 
regularity of the administrative process absent clear evidence to 
the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
The Board therefore presumes that the Veteran did receive the 
June 2008 notice letter and that the identified enclosure 
notifying him of the 180-day limit to request a waiver was, in 
fact, included.  

The Board notes that the Veteran's contentions are based on 
financial hardship, and the Board is sympathetic to the Veteran's 
claim.  However, the regulations cited above require that a 
request to waive the overpayment of pension benefits must be made 
within 180 days of the date on the letter notifying the appellant 
of the amount of the debt.  Thus, the Veteran's request for 
waiver of overpayment is not timely, and as a matter of law, must 
be denied.  

As the Veteran's waiver was not timely received, the 
preponderance of the evidence is against his claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The Veteran's request for waiver of recovery of overpayment 
indebtedness in the amount of $10,506 was not timely.  The appeal 
is therefore denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


